EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 3/15/2021 has been entered.  The substitute specification filed 3/15/2021 has been entered.
Claims 1-7 and 17-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 and 10-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Chalin Smith on 3/30/2021.

The application has been amended as follows: 
In the claims:
8.  (Currently Amended) A method for stably silencing expression of a target gene of interest that is endogenous to a human primary cell, said method comprising the steps of:
	(a) introducing a single molecule according to claim 1 into human primary cells; and
	(b) silencing the gene 

10. (Currently Amended) The method according to claim 8, wherein said single molecule is an mRNA molecule

12. (Canceled)

13. (Canceled)

14. (Currently Amended) The method according to claim 8[[13]], wherein said human primary T lymphocytes, and said target gene of interest is a human T-cell receptor selected from the group consisting of HIV co-receptors CCR5 and CXCR4

15. (Canceled)

16. (Canceled)

17. (Currently Amended) The single molecule of claim 1, wherein said target gene of interest is a human T-cell receptor selected from the group consisting of human immunodeficiency virus (HIV) co-receptors CCR5 and CXCR4.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed 3/15/2021 overcomes all of the rejections in the most recent final Office action.  The prior art suggests the claimed combination of protein domains.  However, the instant specification provides evidence of unexpected results when including all domains in a single fusion protein (DEM #3 and DEM #6) as compared to two separate constructs (∆KDEM#6 + K #3) (e.g., page 15, last paragraph; table at page 16; Fig. 2B).  Thus, the specification provides sufficient evidence of nonobviousness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699